UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4517



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM THURMAN ROGERS, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Walter D. Kelley, Jr.,
District Judge. (4:06-cr-00139-WDK)


Submitted:   November 28, 2007            Decided:   January 7, 2008


Before MOTZ and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Gretchen L. Taylor,
Assistant Federal Public Defender, Sapna Mirchandani, Research and
Writing Attorney, Norfolk, Virginia, for Appellant.           Chuck
Rosenberg, United States Attorney, Jessica M. Norris, Special
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William Thurman Rogers, Jr., pled guilty to unlawful

possession of a firearm and ammunition by a convicted felon and was

sentenced as an armed career criminal to a term of 180 months

imprisonment.      18 U.S.C.A. §§ 922(g)(1), 924(e) (West 2000 & Supp.

2007).    Rogers appeals his sentence, contending that the district

court erred in following United States v. Smith, 359 F.3d 662 (4th

Cir. 2004), to determine that he was an armed career criminal; that

Smith    was    incorrectly   decided;    and   that   his   prior   Virginia

conviction for grand larceny from a person was not a violent felony

within the meaning of § 924(e)(2)(B)(ii).          We affirm.

               A defendant is an armed career criminal under § 924(e)(1)

if he has three previous convictions for violent felonies that

occurred on separate occasions.          A “violent felony” is defined in

§ 924(e)(2)(B) as one that

     (i) has as an element the use, attempted use, or
     threatened use of physical force against the person of
     another, or

     (ii) is burglary, arson, or extortion, involved use of
     explosives, or otherwise involves conduct that presents
     a serious potential risk of physical injury to another.

               Rogers had prior Virginia felony convictions for grand

larceny from a person* in 1988, for robbery in 1990, and for

maiming in 1994.       In the district court, Rogers conceded that his


     *
      Rogers was initially charged with robbery, but was convicted
in a bench trial of grand larceny from a person in violation of Va.
Code Ann. § 18.2-95 (2004).

                                   - 2 -
prior maiming and robbery convictions were violent felonies, but

argued that a conviction for grand larceny from a person does not

involve a serious potential risk of injury to another, and that the

district court should not rely on Smith because Smith dealt with a

career offender sentence.   The district court concluded that Smith

was not directly on point, but “close enough that its reasoning

needs to be followed.”   We agree.

           Whether Rogers’ Virginia conviction for grand larceny

from a person qualifies as a violent felony under § 924(e) is a

legal issue which we review de novo.    United States v. Thompson,

421 F.3d 278, 283 (4th Cir. 2005), cert. denied, 547 U.S. 1005

(2006).   In Smith, we held that larceny from a person is a crime of

violence because it “involves conduct that presents a serious

potential risk of physical injury to another.” 359 F.3d at 664

(internal quotation omitted).     We observed that “[t]he offense

recognizes an enhanced societal concern for conduct that implicates

at least a potential for personal assault, conduct that involves

the person of the victim and jeopardizes his personal security.”

Id. at 665 (quoting Garland v. Commonwealth, 446 S.E.2d 628, 630

(1994)). Although Smith interpreted the “otherwise” clause in U.S.

Sentencing Guidelines Manual § 4B1.2(a)(2) (2002), because the

language at issue in Smith is identical to the pertinent language

in § 924(e)(2)(B)(ii), the district court correctly followed Smith.




                                - 3 -
          Rogers argues that Smith was wrongly decided.   However,

Smith is contolling law in this circuit because “a decision of a

panel of this court becomes the law of the circuit and is binding

on other panels unless it is overruled by a subsequent en banc

opinion of this court or a superseding contrary decision of the

Supreme Court.”   United States v. Simms, 441 F.3d 313, 318 (4th

Cir.) (internal quotation omitted), cert. denied, 127 S. Ct. 2333

(2006).   Consequently, we affirm the sentence imposed by the

district court.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 4 -